Citation Nr: 0926501	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left lower lobe 
pulmonary nodule (claimed as pulmonary problems).

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
December 1972, from January 1978 to April 1978, from July 
2001 to February 2002, and from February 2003 to November 
2003.  It is unclear from the evidence of record whether the 
Veteran served on active duty at any point after November 
2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision. 

The issue of entitlement to service connection for a 
respiratory disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show the presence of a hearing 
disability in either ear for VA purposes.

2.  The evidence demonstrates that the Veteran was diagnosed 
with PTSD at his separation physical, based on stressful 
experiences that were consistent with his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).

2.  Criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Hearing loss

The Veteran contends that he has hearing loss as a result of 
his active military service.  The Veteran testified at a 
hearing before the Board that he served in the infantry where 
he drove a number of large trucks; and he reported being 
exposed to a hazardous level of noise during his time in both 
Kosovo and Iraq.  For example, he indicated that running the 
trucks around the clock was very loud, and he also reported 
serving as a machine-gunner with the 249th Automatic Weapon 
Squad.  The Veteran stated that between his periods of active 
duty, he served in the merchant marine, where he was around 
loud noise, but was given more hearing protection.  He 
indicated that while in Iraq he began to notice that he could 
not hear as well as he had in the past. The Veteran stated 
that the last time he had his hearing evaluated was in 2005.

As noted above, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, and without this minimum level of proof, 
there is no valid claim).

With regard to claims specifically for service connection for 
hearing loss, hearing loss must be shown to be of a 
particular level of severity before VA considers it to be an 
actual disability.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But 
for purposes of applying the laws administered by VA, 
impaired hearing will only be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  However, the Veteran need 
not have had sufficient hearing loss to meet these 
requirements while in service, including at the time of his 
separation, although he must currently have a hearing 
disability and evidence must show that it is related to his 
service.  See again Hensley and Ledford.

In this case, while the Veteran has asserted that he has a 
hearing disability, the objective medical evidence fails to 
support his contention.  In September 2003, while still in 
service, the Veteran underwent an audiologic testing which 
revealed, pure tone thresholds recorded in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
25
20
25
RIGHT
10
5
15
20
30




Following his last period of active duty, the Veteran 
underwent a VA examination in May 2004, where audiologic 
testing revealed the following pure tone thresholds recorded 
in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
30
25
25
RIGHT
10
15
20
20
35

As such, repeated audiologic testing has failed to show that 
the Veteran has an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz that is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies was 26 decibels or greater.

Additionally, the Veteran scored 100 percent for each ear on 
the Maryland CNC test for speech recognition at his May 2004 
VA examination; and, therefore, the evidence fails to show a 
speech recognition score of 94 or lower in either ear.

VA treatment records have been reviewed, but they fail to 
show any additional audiometric testing.

The Veteran, as a lay person, is considered to be competent 
to testify about observable symptomatology; however, 
audiometric testing requires medical expertise, and the 
results of it are therefore not considered to fall into the 
category of "observable symptomatology."  As such, the 
Veteran's testimony is not considered sufficient to provide a 
diagnosis of hearing loss for VA purposes.

The medical evidence fails to show a hearing loss disability 
for VA purposes, and therefore the criteria for service 
connection have not been met.  Accordingly, the Veteran's 
claim is denied.




PTSD

To establish entitlement to service connection for PTSD a 
Veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In this case, the Veteran has testified to several stressful 
events while he was in service, including having an AK-47 
with the safety switched off aimed at his head during a stop 
at a Macedonian Army Checkpoint; hearing bullets hit off his 
vehicle while in Kosovo; and receiving small arms fire while 
on convoys in Iraq (which was particularly stressful since he 
was transporting fuel).

While additional research was unable to corroborate any of 
the Veteran's reported stressors, the Board finds that events 
such as taking small arms fire and having a gun aimed at him 
by a border guard are consistent with the Veteran's service 
in Kosovo and Iraq.   In particular, it is noted that the 
Veteran was awarded an Army Commendation Medal for his 
service in Macedonia, and the form recommending the Veteran 
for this award indicated that he was an instrumental and 
vital asset during a period of hostile and unstable 
situations within the Republic of Macedonia.  The form also 
showed that the Veteran was instrumental in helping to 
overcome obstacles such as reports of hostilities along the 
main supply route and the lack of coordinating efforts by the 
Macedonian border guards.  

In addition, it is observed that the Veteran's personnel 
records, including several DD-214s, indicate that the Veteran 
was released from active duty on November 20, 2003.  However, 
it is noted that the Veteran's separation physical was not 
conducted until December 17, 2003, and treatment records from 
the Ft. Bliss Army Health Center dated in early January 2004 
list the Veteran's status as "AD" which presumably is 
intended to stand for active duty.  

In any event, on a post-deployment health assessment that was 
conducted in July 2003, the Veteran indicated that he had 
seen wounded, killed or dead civilians and enemy, and while 
he denied discharging his weapon in combat, the Veteran 
indicated that he felt that he was in great danger of being 
killed while in Iraq.  The Veteran also noted that he had 
experienced little interest or pleasure in doing things, and 
he was feeling down, depressed or helpless.  Other reported 
symptoms included being constantly on guard, watchful, or 
easily startled, and that he had felt numb or detached from 
others, activities, or surroundings.  The Veteran denied 
having sought any mental health counseling.

On the Veteran's separation physical in December 2003, it was 
noted that he had a history of insomnia, and it was thought 
that he might have symptoms of PTSD.  The Veteran was 
referred to mental health services for evaluation, and on 
January 7, 2004, the Veteran was formally diagnosed with PTSD 
that was related to combat operations.  The Veteran began to 
receive treatment at that point and he has consistently been 
diagnosed with PTSD since then, including at a VA examination 
in May 2005.

While it is unclear what the exact day was that the Veteran 
was discharged from active duty, the record clearly shows the 
Veteran manifested symptoms of PTSD while on active duty, 
these symptoms were thought to be indicative of PTSD on the 
Veteran's separation physical, and further mental health 
evaluation shortly thereafter confirmed that the Veteran did 
in fact have PTSD.  As such, even if the Veteran was not 
formally diagnosed with PTSD while on active duty, this 
sequence satisfactorily establishes the onset of PTSD in 
service.  

Accordingly, the criteria for service connection for PTSD 
have been met, and the Veteran's claim is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claim of entitlement to service 
connection for PTSD, the Veteran's claim is granted in full, 
and therefore a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).
 
With regard to the Veteran's claim of entitlement to service 
connection for hearing loss, required notice was provided by 
a letter dated in May 2004, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated 
above; and given the denial of this claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records were obtained, as were VA treatment 
records.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file); and he testified at a hearing before the 
Board.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss is denied.

Service connection for PTSD is granted.


REMAND

The Veteran contends that he currently has a respiratory 
disability which he believes is related to his time in 
service.  However, because the evidentiary record is somewhat 
clouded, a medical opinion of record is necessary.

Service treatment records confirm that the Veteran had 
pneumonia while serving in Iraq; although it is unclear 
whether he actually developed any residual disability as a 
result of this seemingly acute illness.  It also is noted 
that the Veteran may have been exposed to environmental and 
occupational fumes while deployed in Baghdad that might have 
caused respiratory symptoms, and in September 2003 he was 
given a temporary physical profile for a chronic respiratory 
disease.  In October 2003, a medical officer found that there 
were no medical contraindications to the Veteran's re-
deployment; but, he nevertheless cautioned that there was a 
high likelihood that returning the Veteran to the theater 
would re-aggravate his respiratory symptoms.  The Veteran was 
also noted to have chronic obstructive pulmonary disease in 
October 2003 and given prednisone.

In December 2003, the Veteran sought treatment for shortness 
of breath that he reported having had for the previous six 
months.  It was noted that medication had taken care of the 
Veteran's cough, but the Veteran continued to report 
intermittent shortness of breath, fatigue and difficulty 
sleeping.  In February 2004, a CT of the Veteran's chest 
revealed a soft tissue density nodule, and a follow-up was 
recommended four months later.  

Given the evidence of in-service respiratory problems and the 
suggestion that respiratory symptoms have persisted, a VA 
examination should be provided.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (where medical evidence suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, an examination is 
warranted).

It is also unclear whether the Veteran's current respiratory 
symptoms could be construed as a qualifying chronic 
disability under 38 C.F.R. § 3.317, that addresses 
compensation for certain disabilities due to undiagnosed 
illnesses.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records relating 
to the Veteran from June 2007 to the 
present.

2.  Then schedule the Veteran for an 
appropriate VA respiratory examination.  
The examiner should be provided with the 
Veteran's claims file and should fully 
review it.  A complete rationale should 
be provided for any opinions expressed.  
The examiner should determine whether the 
Veteran has a current respiratory 
disability to include a pulmonary nodule 
and/or that would explain his complaints 
of shortness of breath.  (In this regard, 
consideration also should be given to 
whether the Veteran's complaints 
represent an undiagnosed illness as 
contemplated un 38 C.F.R. § 3.317.)  In 
any event, if it is concluded the Veteran 
does have a respiratory disability, the 
examiner should determine whether it is 
as likely as not (50 percent or greater 
probability) that any such respiratory 
disability either began during, or was 
caused by, the Veteran's time on active 
duty service.  In rendering such an 
opinion, the examiner should address:

a)	the Veteran's pneumonia in service; 
b)	the service treatment records 
indicating that respiratory problems 
might resurface if the Veteran was 
redeployed; and
c)	the role, if any, played by the 
Veteran's history of smoking.

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


